Citation Nr: 0019046	
Decision Date: 07/20/00    Archive Date: 07/25/00

DOCKET NO.  98-17 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an increased rating for right shoulder 
separation with malunion, currently rated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel

INTRODUCTION

The veteran had active duty from February 1982 to June 1987.  
He had unverified active duty from August 1976 to September 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia.  The veteran's claims file was transferred 
to the Milwaukee, Wisconsin, Regional Office (RO).

The December 1997 rating decision increased the rating for 
the veteran's right shoulder disability from 10 percent to 20 
percent.  However, since there has been no clearly expressed 
intent to limit the appeal on this issue to entitlement to a 
specified disability rating, the RO and the Board are 
required to consider entitlement to all available ratings for 
that condition.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  
Accordingly, the increased rating for the right shoulder 
disability remains in appellate status.


REMAND

The veteran asserts that his right shoulder disability is 
more disabling than currently evaluated.  Accordingly, the 
Board finds that the veteran's claim for an increased rating 
is well grounded within the meaning of 38 U.S.C.A. § 5107(a).  

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a).  The 
duty to assist the veteran in obtaining and developing 
available facts and evidence to support his claim includes 
obtaining adequate VA examinations.  The Board observes that 
clinical findings from the October 1997 VA examination appear 
to indicate that the residuals of the veteran's right 
shoulder injury involve a neurological component.  However, 
the recent VA examinations of record do not contain 
sufficient neurological findings to allow the Board to 
determine the severity of the veteran's right shoulder 
disability.  In this regard, the Board notes that the October 
1997 VA examiner appears to have recommended that the veteran 
undergo a CAT scan to "evaluate for some kind of nerve 
impingement along the length of the bone."  A review of the 
claims file reveals that no such testing is of record.  In 
addition, the November 1999 VA examination report reflected a 
finding of callous formation causing impingement of the 
subacromial space.  This examination report indicated that 
the impingement was a factor in the veteran's right shoulder 
pain.  Thus, it is unclear from the preceding examination 
reports whether the veteran's right shoulder pain and 
paresthesia is attributable to a neurological impairment.  
Based on the foregoing, the Board finds that it can not 
adequately rate the veteran's right shoulder disability with 
the current evidence of record.

Accordingly, the case is hereby REMANDED to the RO for the 
following:

1.  All pertinent VA medical records not 
already in the claims file should be made 
of record. 

2.  The veteran should be afforded a VA 
examination to determine the nature (to 
include whether a neurological disorder 
is present) and current severity of his 
service-connected right shoulder 
disability.  The claims file must be made 
available to the examiner(s), and all 
appropriate special studies and tests 
should be accomplished (with special 
attention to whether a CAT scan is 
necessary).  Appropriate range of motion 
studies should also be accomplished, and, 
in accordance with DeLuca v. Brown, 8 
Vet. App. 202 (1995), the examiner should 
report any findings of additional 
functional loss due to pain, fatigue, 
weakness or incoordination, including 
whether such would be expected during 
flare-ups (to the extent that is 
possible, any functional loss that is 
present should be expressed as degrees of 
limitation of motion).  The examiner 
should expressly state whether the 
veteran suffers from neurologic 
disability of the right shoulder.

3.  After completion of the above, the 
expanded file should be reviewed by the 
RO and the veteran's claim reexamined.  
The veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The purpose of this remand is to assist the veteran and to 
obtain clarifying medical information.  The veteran and his 
representative have the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).



		
	Kerry J. Loring
	Acting Member, Board of Veterans' Appeals
 
Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



